Opinions of the United
2001 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-21-2001

Appel v. Horn
Precedential or Non-Precedential:

Docket 99-9003




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2001

Recommended Citation
"Appel v. Horn" (2001). 2001 Decisions. Paper 109.
http://digitalcommons.law.villanova.edu/thirdcircuit_2001/109


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2001 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
Filed May 21, 2001

UNITED STATES COURT OF APPEALS
FOR THE THIRD CIRCUIT

No. 99-9003

MARTIN DANIEL APPEL

v.

MARTIN HORN, COMMISSIONER PENNSYLV ANIA
DEPARTMENT OF CORRECTIONS; JAMES S. PRICE,
SUPERINTENDENT OF THE STATE CORRECTIONAL
INSTITUTION AT GREENE AND JOSEPH MAZURKIEWICZ,
SUPERINTENDENT OF THE STATE CORRECTIONAL
INSTITUTION AT ROCKVIEW,
       Appellants

On Appeal from the United States District Court
for the Eastern District of Pennsylvania
(D.C. Civ. No. 97-cv-02809)
District Judge: Hon. William H. Yohn, Jr.

Argued October 5, 2000

Before: BECKER, Chief Judge, SLOVITER and
GREENBERG, Circuit Judges

ORDER AMENDING OPINION

IT IS ORDERED that the slip opinion in the above case,
filed May 3, 2001, be amended as follows:

The second sentence of footnote 5 on page 16 should be
deleted and the following substituted in its stead:
       However, the District Court declined to r each that
       argument when granting Appel's habeas petition, and
       we see no reason to consider it here.

       BY THE COURT:

       /s/Dolores K. Sloviter

       Circuit Judge

DATED: May 21, 2001

A True Copy:
Teste:

       Clerk of the United States Court of Appeals
       for the Third Circuit

                                2